I concur in the result, but disagree with the ground of the opinion.
General Statutes, § 2020, as amended by chapter 168 of the Public Acts of 1909, p. 1099, makes the giving of a written notice, in an action commenced over sixty days after an injury by means of a defective road or bridge, a prerequisite to its maintenance. Among other things, the statute provides that any person injured in person or property may recover; but no action for any such injury shall be maintained "unless written notice of such injury and a general description of the same" be given.
The only description of the injury in the notice given in this case was: "Said horse was injured and has greatly deteriorated in value as a result of said accident. Said wagon was injured and damaged greatly as a result of said accident. The undersigned lost the use of *Page 53 
said horse and wagon for a period of several weeks as a result of said accident."
This statute, as it existed between 1874 and 1883, only required written notice of the injury to be given. Between 1883 and 1895, the statute required written notice of the injury, and of the nature and cause thereof, to be given. Since 1895, the statute has required "written notice of the injury and a general description of the same," to be given.
Under the first period of this statute, perhaps, the notice in this case would have been sufficient. The statute then merely required notice of such injury, and no general or particular description of the same. Tuttle
v. Winchester, 50 Conn. 496. Under the second period, this notice would not have been sufficient. The notice required under the third period of this statute, was clearly intended to provide for a less description of the injury than was required by the second period, and a larger description than was required by the first period.
The purpose of the notice is to apprise the person notified, of the general character of the claimed injury, fairly, by giving him a general description of the injury, so that he may reasonably protect his interests. To accomplish this end, the statute provides for "notice of such injury and a general description of the same." This required a reasonable attempt at description of the general character of the injury, and here we find no such attempt made, either particularly or generally. A notice of the mere occurrence of the injury, such as we find in this notice, is not a notice of the injury and a general description of the same. To so hold is to ignore entirely the words "general description of the same."
It is not the duty of the court to remake statutes which seem to it to serve no useful public purpose. It *Page 54 
should interpret them as it finds them, and leave the consequences for the consideration of the legislative department. "It is not our office to legislate. The legislature of the State has, in the statute enacted, declared its will. This declaration is in plain, direct and unambiguous terms. There is no uncertainty about it. Its intent and phraseology are alike clear and unmistakable. Nothing could appear more certainly from a reading of it than that the General Assembly did not choose to limit its operation as suggested. There is no room for construction as suggested, and our power over the statute is therefore at an end." Colchester SavingsBank v. Brown, 75 Conn. 69, 71, 52 A. 316. If the intent of the opinion be to draw a distinction between the character of the notice required in case of injury to one's person, and in case of injury to one's property, I am of the opinion that the terms of the statute itself show so clearly that such a distinction is not tenable that argument is unnecessary.
When we were called upon to consider this case before, no claim was made by the plaintiffs upon their brief that this action had been brought under General Statutes, § 2019, rather than § 2020, and hence no notice was required to be given, and we did not then consider this point. The complaint was plainly susceptible of a construction that it was brought under § 2020; the parties apparently so treated it and regarded the notice as essential; and we had no occasion to consider the complaint susceptible of any other interpretation.
Our attention is now directed to the claim that the complaint is more properly interpreted as brought under General Statutes, § 2019; and that this section requires no notice to be given of the injury.
The complaint comes directly within the terms of the action provided for by General Statutes, § 2019. So that the disputable question is whether the notice provided *Page 55 
in § 2020 is a prerequisite to an action brought under § 2019.
We think the point was practically decided in Seidel
v. Woodbury, 81 Conn. 65, 71, 70 A. 58. It was there held that § 2019 applies to conditions existing outside the limits of the highway, and imposes upon towns a special duty, different and apart from the governmental duty imposed by General Statutes, § 2020. So that the actions provided for by these two statutes are entirely independent of each other, and rest upon totally different breaches of duty.
Since the action under § 2020 has no relation to that under § 2019, the notice provided for by § 2020 can have no relation to § 2019, and this section provides for no notice of any kind. Upton v. Windham, 75 Conn. 288,291, 53 A. 660.
After issue was joined and trial on the merits had in this case, the trial judge, upon the theory that this action was brought under § 2020, directed a verdict because of the insufficiency of the notice. We held the judge in error, saying: "The defendant having admitted the legal sufficiency of the notice of the injuries could not thereafter recede from this position, and the court could not, sua sponte, nor upon the defendant's request, inject this issue in the case."
After this decision the defendant moved, in the court below, for permission to withdraw its answer and file a motion for a more specific statement. The court, byDeputy-Judge Meigs, granted the motion, and thereupon plaintiffs amended their complaint by inserting a copy of the notice. The defendant demurred to the complaint as amended, on the ground that the notice was defective. The trial court sustained the demurrer, and from the judgment thereon this appeal was taken.
The granting of permission to withdraw the answer, and of the motion for a more specific statement, was, *Page 56 
in my judgment, a clear abuse of discretion on the part of the trial judge. The case had been tried on the merits; this court had passed on the appeal; the defendant was, during all this time, before the court, admitting by its pleadings the legal sufficiency of the notice; it was then too late to begin the case over again and test a notice whose legal sufficiency had been admitted down to the charge to the jury. Interest reipublicae ut sit finis litium.